      Case 1:08-cv-04405-PKC-PK Document 695 Filed 03/19/20 Page 1 of 6 PageID #: 19114



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Allstate Ins. Co., et al.,
                                                               Civil Action No. 1:08-cv-4405-SLT-PK
                                         Plaintiffs,
                        - against-
                                                               Objection To Report & Recommendations
Mark Mirvis, et al.,

                                            Defendants.




                Pursuant to Fed. R. Civ. P. 72(b)(2), non-party Lyubov Mirvis respectfully submits the
         following objections to Magistrate Judge Peggy Kuo’s Report and Recommendations (“R&R”),
         dated March 5, 2020 (Dkt. 694).

                 I.          Facts

                  This motion stems from the Plaintiffs’ attempt to collect on a default judgment against
         Defendant Mark Mirvis (Judgment, Dkt. 303). For the purposes of resolving the motion, the
         relevant facts are these: Defendant Mark Mirvis and his wife, non-party Lyubov Mirvis
         (“Lyubov”), own and reside at the home at 289 Bayberry Drive North in Hewlett Harbor, New
         York (“289 Bayberry”). On May 11, 2015, Mark Mirvis and Lyubov sought to convey each of
         their interests in 289 Bayberry to their daughter, non-party Tatyana Mirvis (“Tatyana”), who also
         lives at the home, along with her husband and young son. On September 8, 2017, this Court
         granted Plaintiffs’ motion to void this conveyance as fraudulent, and ordered that Mark Mirvis’s
         interest in 289 Bayberry was to subject to levy toward satisfaction of the default judgment in this
         matter. (Dkts. 511, 512). The instant motion seeks an order directing the U.S. Marshalls to sell
         289 Bayberry, despite non-party Lyubov’s rights as a tenant by the entirety under New York law.

                 II.         Argument

                             a. Legal standards

                 “The district judge must determine de novo any part of the magistrate judge’s disposition
         that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). The Court “may accept, reject, or
         modify, in whole or in part, the findings or recommendation made by the magistrate judge. The
         judge may also receive further evidence or recommit the matter to the magistrate judge with
         instructions.” 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Graham v. Ferretti, No. 14-CV-
         5815 (PKC), 2018 WL 1392344, at *1 (E.D.N.Y. Mar. 20, 2018).


                                                          1
Case 1:08-cv-04405-PKC-PK Document 695 Filed 03/19/20 Page 2 of 6 PageID #: 19115



          The role of a federal court in interpreting state law “is to construe and apply state law as
  we believe the state’s highest court would, not to adopt innovative theories that may distort
  established state law.” City of Johnstown v. Bankers Standard Ins. Co., 877 F.2d 1146, 1153 (2d
  Cir. 1989) (internal citations omitted). Federal courts must accept the interpretation of state law
  given by that state’s highest court. See Rubin v. Garvin, 544 F.3d 461, 468 (2d Cir. 2008).
  “Where there is no decision by the state’s highest court then federal authorities must apply what
  they find to be the state law after giving proper regard to relevant rulings of other courts of the
  State.” Travelers Ins. Co. v. 633 Third Assocs., 14 F.3d 114, 119 (2d Cir. 1994) (internal
  quotation marks and brackets omitted). “It is a well-established principle that the ruling of an
  intermediate appellate state court is a datum for ascertaining state law which is not to be
  disregarded by a federal court unless it is convinced by other persuasive data that the highest
  court of the state would decide otherwise.” Windsor v. United States, 699 F.3d 169, 177 (2d Cir.
  2012), aff'd, 570 U.S. 744, 133 (2013) (internal quotation marks and citations omitted).

                 b. Stripping a spousal co-tenant of her right to survivorship is an improper
                    enlargement of the statutory remedy for fraudulent conveyance, which is
                    limited to voiding the conveyance.

          Under New York law, even where a creditor may attach the interest of a debtor in real
  property, the spouse of that debtor who shares a tenancy in the entirety retains her individual
  interest, including the right to survivorship in the debtor’s interest. See Hutcheson v. Jatczack,
  257 A.D. 1008, 1008 (App. Div. 2nd Dep’t 1939) (“If plaintiffs succeed in setting the
  conveyance aside, they can proceed only against the interest of the present defendant wife in the
  property, and the interest of her husband will not be affected.”). Where a creditor has obtained a
  levy against one tenant in the entirety, it is entitled only to sell that debtor’s interest, while the
  non-debtor spouse maintains her interest, including her right of survivorship. See First Fed. Sav.
  & Loan Ass’n of N.Y. v. Lewis, 14 A.D.2d 150, 154 (App. Div. 2d Dep’t 1961).

          Fraudulent conveyance of jointly held property of the debtor and his spouse does not
  change this bedrock principle of New York law. The statutory remedies available for the
  conveyance of property to remove it from the reach of a potential judgment creditor are limited
  to placing the parties in status quo ex ante. See Blakeslee v. Rabinor, 182 A.D.2d 390, 392 (App.
  Div. 1st Dep’t 1992); N.Y. Debtor & Credit L. § 278.

          Indeed, the Court of Appeals has settled the issue under dispute here. In Fed. Deposit Ins.
  Corp. v. Porco, 75 N.Y.2d 840, 842 (1990), it held that courts may not alter the rights of non-
  debtors who “were neither transferees of the assets nor beneficiaries of the [fraudulent]
  conveyance.” The defendant in Porco assisted the debtor in transferring his funds to a Swiss
  bank account apparently out of reach of the creditor. Id. at 841. The Court of Appeals affirmed
  the Appellate Division’s holding that the Debtor and Creditor Law provides no remedy other
  than the “nullification of the conveyance and, where undertaken after judgment, additionally to
  secure the [debtor’s interest in the] assets in satisfaction of the debt.” Id. at 842.

                                                    2
Case 1:08-cv-04405-PKC-PK Document 695 Filed 03/19/20 Page 3 of 6 PageID #: 19116



          Standing alone, this definitive statement by New York’s highest court compels denial of
  Plaintiffs’ motion, at least as to non-party Lyubov Mirvis because there is no dispute that she
  was neither a transferee nor a beneficiary of the attempted conveyance of 289 Bayberry. Once
  the conveyance to Tatyana was voided as fraudulent, the ownership of 289 Bayberry was
  returned to the status quo ex ante – a tenancy in the entirety held by Mark and Lyubov Mirvis.
  See Porco, 75 N.Y.2d at 842; Blakeslee, 182 A.D.2d at 392.

                 c. New York law forbids stripping a non-debtor spouse of her right to
                    survivorship for a fraudulent conveyance.

          In an attempt to manufacture bad faith where none could plausibly be found, Plaintiffs
  have argued that Lyubov’s “role in conveying 289 Bayberry to Tatyana in May 2015 constituted
  fraud and destroyed any tenancy by the entirety.” R&R at 5 (internal quotation marks omitted).
  The Magistrate Judge adopted this meritless argument, finding that Lyubov “effectuat[ed]” her
  husband’s fraudulent conveyance based on Tatyana’s testimony that her “parents” told her that
  the transfer “was the proper way to proceed.” R&R at 5-6.

          In fact, Lyubov, as a non-debtor, was perfectly within her rights to convey her interest in
  289 Bayberry to Tatyana, and there is no basis in New York law to strip her of her right of
  survivorship for seeking to do so. See Marine Midland Bank v. Murkoff, 120 A.D.2d 122, 132
  (App. Div. 2nd Dep’t 1986); Finnegan v. Humes, 252 A.D. 385, 387 (App. Div. 4th Dep’t 1937),
  aff’d, 277 N.Y. 682 (1938) (holding that debtor’s wife retained all property rights from tenancy
  by the entirety, including right of survivorship, even where married couple jointly conveyed
  property to third party after creditor obtained judgment against debtor); N.Y. Debtor & Creditor
  Law (containing no provision precluding a non-debtor spouse from conveying her interest to a
  third party).

         But even assuming arguendo that her assent to her husband’s conveyance of his interest
  could be construed as misbehavior, New York case law does not permit stripping a non-
  judgment-debtor spouse of her right of survivorship because of a fraudulent conveyance.

          The Appellate Division’s decision in Murkoff is particularly instructive. There, the
  defendant debtor jointly owned his family home with his wife as tenants in the entirety. 120
  A.D.2d at 124. He sought to convey his interest to his wife, but the conveyance was set aside as
  fraudulent. Id. at 125. Unsatisfied by securing a levy on the debtor’s interest, the plaintiff-
  creditor sought to terminate the tenancy by the entirety and extinguish the wife’s right of
  survivorship based on her “participation in the fraud” as a party to the fraudulent conveyance,
  just as plaintiffs here argue. Id. at 129-30. The court traced the history of New York fraudulent
  conveyance jurisprudence, noting that “[e]ven before the Legislature's adoption of the Uniform
  Fraudulent Conveyance Act, it was established that the relief to which a defrauded creditor was
  entitled in an action to set aside a fraudulent conveyance was limited to that which could have
  been obtained had there been no conveyance.” Id. at 130 (citing Hamilton Nat’l Bank v. Halsted,

                                                   3
Case 1:08-cv-04405-PKC-PK Document 695 Filed 03/19/20 Page 4 of 6 PageID #: 19117



  134 N.Y. 520 (1892)). The state’s enactment of the Debtor and Creditor Law in 1925 codified
  this common law understanding of fraudulent conveyance. Id. (“Such a rule is consistent with the
  act, the remedy provisions of which allow the creditor only to reach the property as if there had
  been no conveyance.”). To destroy the tenancy by the entirety and the spousal right of
  survivorship would amount to “punishment,” which “is not a proper basis for granting relief in a
  fraudulent conveyance action.” Id. at 131.

          Thus, even where the non-debtor spouse was an actual recipient of the fraudulent
  conveyance – far more egregious behavior than Lyubov’s mere agreement to convey her and her
  husband’s interest to her daughter – New York law forbids disturbing the spouse’s right of
  survivorship. See id. (“Depriving [a spouse] of her survivorship interest is plainly punitive and it
  is not a permissible remedy.”).

          The Second Circuit and most federal district courts to consider the issue are in accord.
  See Travelers Ins. Co. v. 633 Third Assocs., 973 F.2d 82, 87 (2d Cir. 1992) (A “creditor would
  not be entitled to . . . an order terminating the tenancy by the entirety (for the debtor's interest in
  the property prior to the conveyance was already subject to his wife’s right of survivorship). . . .
  Murkoff stands for the proposition that a judgment creditor does not gain new rights in property
  by means of a fraudulent conveyance action.”); see also In re Enron Corp., No. 04 Civ. 1367
  (NRB), 2005 WL 356985, at *10 (S.D.N.Y. Feb. 15, 2005); U.S. Fid. & Guar. Co. v. J. United
  Elec. Contracting Corp., 62 F. Supp. 2d 915, 925 (E.D.N.Y. 1999) (holding that fraudulent
  conveyance from debtor to his spouse may be voided, but spouse maintains her tenancy by the
  entirety, including right of survivorship); Hassett v. Goetzmann, 10 F. Supp. 2d 181, 193
  (N.D.N.Y. 1998) (rejecting argument that fraudulent conveyance terminates right of survivorship
  for tenancy in entirety); Orbach v. Pappa, 482 F. Supp. 117, 120 (S.D.N.Y. 1979) (“The Trustee
  argues that the fraudulent conveyance terminated the tenancy by the entirety between the
  bankrupt and the defendant and converted the ownership of said real property to that of a joint
  tenancy or tenancy in common. Plaintiff cites no authority for this proposition, and the Court's
  own research has not revealed any such authority. Indeed, the law in New York appears to be to
  the contrary.”).

          To avoid the result dictated by this overwhelming (and binding) authority, the Plaintiffs
  rely on two district court decisions from the 1980s that misread New York law and in any event
  cannot be good law after the Second Circuit’s subsequent endorsement of Murkoff in 1992. See
  Travelers, 973 F.2d 82.

          In Clarkson Co. v. Shaheen, 533 F. Supp. 905 (S.D.N.Y. 1982), the Court terminated a
  non-debtor spouse’s right to survivorship where she was both the recipient of her husband’s
  fraudulent conveyance and repeatedly perjured herself in attempted to cover up the fraudulent
  nature of the transfer. Id. at 924. The district court reasoned that “equity permits” this result
  citing as its only support a 1918 Monroe County Supreme Court decision, which found that a


                                                     4
Case 1:08-cv-04405-PKC-PK Document 695 Filed 03/19/20 Page 5 of 6 PageID #: 19118



  husband could not inherit his wife’s property by murdering her. See id. (citing Van Alstyne v.
  Tuffy, 103 Misc. 455 (Sup. Ct. Monroe Co. 1918)).

          Shaheen does not correctly state New York law, which is why the Appellate Division in
  Murkoff specifically rejected Shaheen for “disregard[ing] [New York’s] nonpunitive principle”
  in “[d]epriving [a spouse] of her survivorship interest.” First, Shaheen conflicts with the basic
  rule that the remedy for fraudulent conveyance is simply the undoing of such conveyance and
  return to the status quo. See Murkoff, 120 A.D.2d at 132 (remedies for fraudulent conveyance
  “are clearly geared toward reestablishing the status quo ante, rather than punishing the debtor.”).
  The Shaheen opinion does not attempt to reconcile its holding with the history of New York
  common law or statutory interpretation laid out in Murkoff, which makes plain that a debtor’s
  spouse does not lose her right of survivorship even if she participates in the fraud. See 120
  A.D.2d at 131. Indeed, the Murkoff panel specifically rejected Shaheen for failing to follow the
  law and criticized its sole reliance on Van Alsyne (“simply another in the long line of cases
  which preclude a murderer or his heirs from succeeding to the property of the victim”) as
  “inapplicable to the law of fraudulent conveyances.” Id. at 132.

          Murkoff has thus established that Shaheen misstates New York law. More importantly,
  the Second Circuit’s endorsement of Murkoff is binding precedent for this Court for the
  proposition that “[a] creditor would not be entitled to . . . an order terminating the tenancy by the
  entirety” for a fraudulent conveyance. See Travelers, 973 F.2d at 87. Finally, even under the
  reasoning of Shaheen, because Lyubov was not a beneficiary of the fraudulent conveyance, there
  would be no equitable basis to terminate her right of survivorship. See 533 F. Supp. 905 at 924.

         The R&R also relies on Hall-Mark Elecs. Corp. v. MGS Mktg., Inc., No. 86 C 4346, 1987
  WL 13211 (E.D.N.Y. June 29, 1987), in which the district court found a likelihood of success in
  showing that the non-debtor spouse was the recipient of a fraudulent conveyance from her
  debtor-husband and actively sought to hide the fraud from the court. Id. at *9. In the two
  sentences finding a likelihood of success on the merits, the court cited only Shaheen, without
  discussion, to support its preliminary conclusion that the spouse could be stripped of
  survivorship. Id. This Court should accord Hall-Mark’s preliminary determination no weight
  because, as with Shaheen, it plainly conflicts with New York statutory and decisional law, and
  has been in any event superseded by the Second Circuit’s endorsement of Murkoff. See
  Travelers, 973 F.2d at 87.

           Indeed, the recommendation of the Magistrate Judge to strip Lyubov of her survivorship
  right is plainly punitive, in direct contradiction of New York law as explained in Murkoff. The
  R&R posits that “[l]osing her right of survivorship is proportional to” Lyubov’s conduct, R&R at
  7, but this conflicts with the instructions of New York courts and the Second Circuit. “Depriving
  [the spouse] of her survivorship interest is plainly punitive and it is not a permissible remedy.”
  Murkoff, 120 A.D.2d at 132; see also Travelers, 973 F.2d at 87 (2d Cir. 1992) (A “creditor . . . is


                                                    5
Case 1:08-cv-04405-PKC-PK Document 695 Filed 03/19/20 Page 6 of 6 PageID #: 19119



  [] barred from using the fraudulent conveyance action as a means to expand its interests in
  property.”). New York does not permit the remedy that Plaintiffs seek here.

         III.    Conclusion

          For the reasons stated above, this Court should modify the R&R as follows: non-party
  Lyubov’s tenancy by the entirety in 289 Bayberry should be preserved, as should her
  survivorship rights in the property interest of Mark Mirvis at 289 Bayberry. This Court should
  deny Plaintiffs’ motion to sell 289 Bayberry, and instead only permit Plaintiffs to levy execution
  on the interest of Mark Mirvis alone, subject to Lyubov’s status as a tenant by the entirety,
  including right of survivorship.




                                        /s/__________________________________
                                        Nicholas Bowers, Esq.
                                        Gary Tsirelman, Esq.
                                        Gary Tsirelman, P.C.
                                        Attorneys for Third Party Lyubov Mirvis
                                        129 Livingston Street
                                        Brooklyn, NY 11201
                                        718- 438-1200




                                                  6
